Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on October 1, 2021 is acknowledged.
3.	Claims 1-17 are pending in this application.


Restriction
4.	Applicant elected with traverse of Group 1 (claims 1-8 and 10-15) and the election of S. maltophilia as the species of infection, a biofilm associated infection, bronchiectasis non-associated with cystic fibrosis and concurrent administration in the reply filed on May 27, 2021. The traversal was not found persuasive and the restriction was deemed to be proper and made FINAL in the previous office action.
Claims 9 and 16-17 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-8 and 10-15 are examined on the merits in this office action.
This application contains claims 9 and 16-17, drawn to an invention nonelected with traverse in the paper of May 27, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 



Withdrawn Objections
5.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
6.	Objection to claim 5 is hereby withdrawn in view of Applicant’s amendment to the claim.
7.	Objection to claim 6 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Objection to claim 15 is hereby withdrawn in view of Applicant’s amendment to the claim.


Maintained Rejection
35 U.S.C. 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-8 and 10-15 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Alfredsson et al (Eur J. Respir Dis., 1987, 790: 213-217, filed with IDS) in view of Blasi et al (Respiratory Medicine, 2016, 117: 190-197, cited in the previous office action), Quershi et al (Clinical Infectious Disease, 2015, 60: 1295-1303, cited in the previous office action), and Hogardt et al (J of Antimicrobial Chemotherapy, 2004, 54: 1057-1061, cited in the previous office action).
14.	Alfredsson et al teach a synergistic effect of NAC in the concentration 12.5 g/l of colistin in P. aeruginosa (see p. 214, right column, “Colistin” and abstract). Alfredsson et al teach that the NAC and colistin were in Mueller-Hinton broth (BBL) (see p. 213, right column, “Material and Methods”). Alfredsson et al teach the administration of the NAC and colistin together (see p. 214, right column, “Colistin”). In regards to claim 10, the claim 10 recites an end results.  With respect to “wherein NAC is able to prevent in vivo emergence of colistin resistance, during colistin treatment regimens (claim 10)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular active method steps; the claim only recites an intended result of a process step.
The difference between the reference and the instant claims is that the reference does not teach S. maltophilia or A. baumannii strain, infection is a biofilm-associated infection, and respiratory tract disease.
15.	However, Blasi et al teach the effect of N-acetylcysteine on biofilms for the treatment of respiratory tract infections (see Title). Blasi et al teach biofilm formation may be involved in many infections, including ventilator-associated pneumonia, cystic fibrosis, bronchiectasis, bronchitis, and upper respiratory airway infections…NAC is effective in inhibiting biofilm formation (see abstract, “Results”). Blasi et al teach that Pseudomonas aeruginosa and Acinetobacter baumannii are the most frequent bacteria that colonize the devises (see p. 190, left column, 2.1.1). Blasi et al teach that in cystic fibrosis, the ability of P. aeruginosa to form biofilms is thought to be the primary reason for its survival in the CF lungs…other pathogens such as Burkholderia cepacia complex, Staphylococcus aureus, Achromobacter xylosoxidans, and Stenotrophomanoas maltophilia have also been identified in CF and are related to biofilm formation (see p. 190, right column, 2.1.2.1). Blasi et al teach that a role of biofilms in patients with COPD, biofilms may be involved in the vicious cycle of infection/inflammation leading to disease progression in patient with COPD (see p. 190, right column, 2.1.2.2). Blasi et al teach that in non-cystic fibrosis bronchiectasis, bacterial biofilm formation by P. aeruginosa or Klebsiella pneumonia is common (see p. 190, right column, 2.1.2.3).
16.	Quershi et al teach that with an increase in the use of colistin methansulfonate (CMS) to treat Acinetobacter baumannii infections, colistin resistance is emerging (see p. 1295, “Background”). Quershi et al teach different patients with colistin-resistant A. baumannii including COPD patients (see Table 1).
17.	Hogardt et al teach that polymyxin E exhibited higher MICs than polymyxin B activity against P. aeruginosa in CF patients (see p. 1057, “Results”). Hogardt et al teach that P. aeruginosa is the predominant respiratory pathogen among CF patients, causing chronic pulmonary infections…P. aeruginosa as well as other CF pathogens, such as Stenotrophomonas maltophilia and Acrhomabacter xylosoxidans, are resistant to most of the commonly used antibiotics…Colistin, often termed polymyxin E…The potent antibacterial activity of polymyxin favors its use in the treatment of infections with multidrug-resistant bacteria (see p. 1057, Introduction).
18.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfredsson et al, Blasi et al, Quershi et al and Hogardt et al since all the references teach treatment of bacterial infection involved in respiratory diseases. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Alfredsson et al teach that NAC and colistin at 12.5 g/l concentration administration exhibited a synergistic effect against P. aeuroginosa, Blasi et al teach the NAC effect on the CF, COPD, non-cystic fibrosis bronchiectasis and COPD patients and that P. aeruginosa and A. baumannii are the most frequent bacteria in respiratory infections, Qureshi et al teach that colistin-resistant A. baumannii strains, and Hogardt et al teach the polymyxin (also known as colistin) is effective in treating P. aeruginosa and S. maltophilia. One of ordinary skill in the art would expect that combination of NAC and colistin would have synergistic effect on A. baumannii and S. maltophilia strains. The MPEP states that  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Since Alfredsson et al teach that NAC and colistin at 12.5 g/l concentration administration exhibited a synergistic effect against P. aeuroginosa, one would expect that the NAC and colistin administration would also have synergistic effect of other respiratory bacterial strains, P. aeruginosa and S. maltophilia, in view of the teachings of Blasi et al, Quershi et al and Hogardt et al. Therefore, the combined references are prima facie obvious over the claims 1-8 and 10-15.
Response to Applicant’s Arguments
19.	Applicant argues that “As shown in the figures, NAC by itself does not provide any bactericidal effect. But it is only in the presence of NAC that, as shown in a time-kill assay, the MIC of colistin is reduced and, in resistant strains, colistin susceptibility is restored.” Applicant argues that “Alfredsson does not describe Applicants’ invention. Alfredsson only provides for a “positive interaction” is described in bacterial strains which are different from the bacterial strains of the presently claimed invention.” Applicant further argues that “Alfredsson only describes to the effect of the association of the mucolytic agents MES and NAC, with a number of antibiotics…among which colistin, in the treatment of P. aeruginoa infections. The association of colistin and NAC is said to be “synergistic” at NAD doses higher than 25 g/l, wherein a reduction of colistin MIC is observed…the mechanism underlying the reduction of colistin MIC in the association with the mycolytic agents, seems not to rely on a true synergy…Moreover, colistin, at variance with the other antibiotics tested, is not inactivated in vitro by the mycolytic agents and this results in the observed increase of potency of this antibiotic when tested in combination with NAC. Therefore, Applicant respectfully submit that at least for this reason a person of ordinary skill would not have considered the Alfredsson as an indication of synergy between NAC and colistin.”
	Applicant further argues that “Blasi only describes the effect of NAC on biofilm formation and the importance of this in determining the seriousness of the bacterial infection but is completely silent with regard to the bacterial strains of the presently claimed invention…Blasi, like Alfredsson, only describes the results obtained with strains different from those presently claimed…Therefore, arguendo, even if a person of ordinary skill would find a suggestion to try colistin together with NAC on the strains S. maltophilia or A. baumannii, the synergy observed and presently claimed would not have been obvious as synergy is specific and thus, unforeseeable.”
	Applicant further argues that “…one of ordinary skill in the art would have been forced to undergo undue experimentation without any reasonable expectation of success to arrive at the presently claimed invention starting from the combination of the cited references.”
20.	Applicant’s arguments have been fully considered but have not been found persuasive. The summary of the teachings of each references is as follows: First, Alfredsson et al teach a synergistic effect of NAC in the concentration 12.5 g/l of colistin in P. aeruginosa (see p. 214, right column, “Colistin” and abstract). Table 1 also shows the MIC of various antibiotics to P. aeruginosa with NAC and MES (see Table 1). Alfredsson et al teach that therapy in many respiratory diseases is focused on the viscous mucus and the bacterial infections (see 1st sentence of “Discussion”, p. 215). Alfredsson et al explicitly teach the synergistic effect of NAC and colistin on bacterial infections, and therapy in many respiratory diseases. Alfredsson et al do not teach S. maltophilia or A. baumannii strain, infection is a biofilm-associated infection, and respiratory tract disease. 
Blasi et al teach the effect of N-acetylcysteine on biofilms for the treatment of respiratory tract infections (see Title). Blasi et al teach biofilm formation may be involved in many infections, including ventilator-associated pneumonia, cystic fibrosis (CF), bronchiectasis, bronchitis, and upper respiratory airway infections…NAC is effective in inhibiting biofilm formation (see abstract, “Results”). Blasi et al teach that Pseudomonas aeruginosa and Acinetobacter baumannii are the most frequent bacteria that colonize the devises (see p. 190, left column, 2.1.1). Blasi et al teach that in cystic fibrosis (CF), the ability of P. aeruginosa to form biofilms is thought to be the primary reason for its survival in the CF lungs…Blasi et al teach that a role of biofilms in patients with COPD, biofilms may be involved in the vicious cycle of infection/inflammation leading to disease progression in patient with COPD (see p. 190, right column, 2.1.2.2). Blasi et al teach that in non-cystic fibrosis bronchiectasis, bacterial biofilm formation by P. aeruginosa or Klebsiella pneumonia is common (see p. 190, right column, 2.1.2.3). Blasi et al explicitly teach the two bacteria P. aeruginosa and A. baumannii that colonize the respiratory devices. 
Quershi et al teach that with an increase in the use of colistin methansulfonate (CMS) to treat Acinetobacter baumannii infections, colistin resistance is emerging (see p. 1295, “Background”). Quershi et al teach different patients with colistin-resistant A. baumannii including COPD patients (see Table 1).
Hogardt et al teach that polymyxin E exhibited higher MICs than polymyxin B activity against P. aeruginosa in CF patients (see p. 1057, “Results”). Hogardt et al teach that P. aeruginosa is the predominant respiratory pathogen among CF patients, causing chronic pulmonary infections…P. aeruginosa as well as other CF pathogens, such as Stenotrophomonas maltophilia and Acrhomabacter xylosoxidans, are resistant to most of the commonly used antibiotics…Colistin, often termed polymyxin E…The potent antibacterial activity of polymyxin favors its use in the treatment of infections with multidrug-resistant bacteria (see p. 1057, Introduction).
From the teachings of Alfredsson et al, Blasi et al, Quershi et al and Hogardt et al, one of ordinary skill in the art would be motivated to combine the teachings, since Alfredsson et al teach the synergistic effect when NAC and colistin are administered together in respiratory disease patients, including P. aeruginosa bacterial strains. From the teachings of Blasi et al, one of ordinary skill in the art can conclude that Pseudomonas aeruginosa and Acinetobacter baumannii are the most frequent bacteria that colonize the devises, and that biofilm formation may be involved in many infections, including ventilator-associated pneumonia, cystic fibrosis, bronchiectasis, bronchitis, and upper respiratory airway infections, and NAC is effective in inhibiting biofilm formation. Quershi et al teach that with an increase in the use of colistin methansulfonate (CMS) to treat Acinetobacter baumannii infections, colistin resistance is emerging and that COPD patients are one group of patients with colistin-resistant A. baumannii. Finally, Hogardt et al teach that polymyxin E exhibited higher MICs than polymyxin B activity against P. aeruginosa in CF patients (see p. 1057, “Results”). Hogardt et al teach that P. aeruginosa is the predominant respiratory pathogen among CF patients, causing chronic pulmonary infections…P. aeruginosa as well as other CF pathogens, such as Stenotrophomonas maltophilia and Acrhomabacter xylosoxidans, are resistant to most of the commonly used antibiotics…Colistin, often termed polymyxin E…The potent antibacterial activity of polymyxin favors its use in the treatment of infections with multidrug-resistant bacteria (see p. 1057, Introduction).
In regards to Applicant’s argument regarding undue experimentation, this is not a criteria under 35 U.S.C. 103. The four criteria are: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's argument that the Alfredsson et al do not teach synergistic effect of NAC and colistin on A. baumannii and S.maltophila, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Applicant is reminded that this rejection is an obviousness type rejection.
Thus, one of ordinary skill in the would be motivated to combine with a reasonable expectation of success, since all references involve treating respiratory diseases, such as CF, COPD, and non-cystic fibrosis bronchiectasis, and that these diseases can be from different bacterial strains, such as P. aeruginosa, S. maltophilia, and A. baumannii. 


CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654